           Case 1:20-cv-10968-IT Document 40 Filed 10/14/20 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


ABRAHAM BARKHORDAR, SARAH
ZELASKY, and ELLA WECHSLER-
MATTHAEI, individually and on behalf of all
others similarly situated,
                                              Civil Action No. 1:20-cv-10968-IT
                 Plaintiffs,
                                              Leave to file granted on
      v.                                      October 14, 2020

HARVARD UNIVERSITY,

                 Defendant.



    DEFENDANT’S REPLY IN SUPPORT OF MOTION TO STAY DISCOVERY
      PENDING RESOLUTION OF DEFENDANT’S MOTION TO DISMISS
           Case 1:20-cv-10968-IT Document 40 Filed 10/14/20 Page 2 of 8



                                        INTRODUCTION

       Plaintiffs do not dispute that courts in this district routinely exercise their discretion to

stay discovery in situations like this—where a pending motion to dismiss could eliminate, or

substantially narrow, an otherwise sprawling case. Nor do Plaintiffs take issue with the logic of

those decisions: it is a waste of the parties’ and the Court’s resources to engage in the expense

and inconvenience of discovery (and the resolution of inevitable discovery disputes) when

motion practice could obviate the need for much or all of it. Instead, Plaintiffs primarily contend

that Defendant Harvard University’s (“Harvard” or “University”)1 stay motion should be denied

because Harvard is unlikely to prevail on the merits of its dismissal motion. Additionally,

Plaintiffs assert that while a limited stay of discovery pending resolution of Harvard’s motion to

dismiss would prejudice Plaintiffs, Harvard’s concerns about the burden of engaging in

discovery are speculative. Each of these arguments fails.

       First, there is good cause to stay discovery pending resolution of the motion to dismiss

that Harvard filed on October 7, 2020. Plaintiffs’ contrary argument is based entirely on out-of-

circuit decisions—mostly from state courts based on state pleading standards—that have rejected

one of the grounds for dismissal that Harvard has raised in its motion. By contrast, the only

relevant decision in this district recently accepted many of the same arguments that Harvard has

raised. See Chong v. Northeastern Univ., 2020 WL 5847626 (D. Mass. Oct. 1, 2020).

Moreover, as set forth in its dismissal motion, Harvard is entitled to full dismissal based on

contract language not at issue in Chong.

       Second, it is Plaintiffs’ concerns about prejudice, not Harvard’s, that are speculative.



1
 The President and Fellows of Harvard College is the legal entity comprising Harvard
University, and is the proper party to this litigation.




                                                  1
           Case 1:20-cv-10968-IT Document 40 Filed 10/14/20 Page 3 of 8



Indeed, Plaintiffs acknowledge that if the Court permits discovery to proceed, the parties will

incur costs on a “variety of events” including the “negotiat[ion of] the ancillary

orders/agreements typically preceding any production (e.g., confidentiality agreements or

production protocols), confer[ences] on discovery objections, and . . . depositions.” Opp’n to

Def. Mot. to Stay (“Opp’n”) (ECF No. 32), at 7. If the Court dismisses or narrows the First

Amended Consolidated Complaint (“Complaint”), then much or all of that work and expense

will have been a waste of time. Plaintiffs, meanwhile, do not (and cannot) explain in anything

other than conclusory terms how they will be prejudiced by the limited stay that Harvard is

requesting. A limited stay of discovery pending resolution of Harvard’s motion to dismiss is

thus warranted here.

                                           ARGUMENT

 I.    There Is Good Cause For A Limited Stay Of Discovery Pending Resolution Of
       Harvard’s Motion To Dismiss.

       Harvard’s stay motion summarized four independent grounds on which the University

moved to dismiss the Complaint. Mot. to Stay Discovery (“Mot.”) (ECF No. 30), at 5-6. Rather

than distinguish any of the Massachusetts cases Harvard cited in its motion, Plaintiffs rely on

out-of-circuit precedent, which applies other states’ laws and holds that the general prohibition

on educational malpractice claims does not require dismissal of tuition refund actions at the

pleading stage. See Opp’n at 3. That is one of many grounds raised in Harvard’s dismissal

motion, and Plaintiffs offer no response to any of the other arguments for why Plaintiffs’ claims

fail on the merits. See also ECF No. 34.

       Moreover, while Plaintiffs rely on out-of-circuit (mostly state-level) precedent, the one

case in this jurisdiction that has considered questions similar to those presented here—Chong v.

Northeastern University—demonstrates that Harvard is likely to succeed. The plaintiffs in




                                                 2
           Case 1:20-cv-10968-IT Document 40 Filed 10/14/20 Page 4 of 8



Chong, like Plaintiffs here, alleged that they were entitled to a refund of tuition and certain

student fees for the Spring 2020 semester based on Northeastern University’s transition to

remote learning in light of the COVID-19 pandemic. The Court dismissed the plaintiffs’

contract claims seeking refunds of tuition and certain student fees. See Chong, 2020 WL

5847626, at *3 (holding that plaintiffs had not “plausibly established that the parties’ agreement

included a right to in-person instruction”). The Court also dismissed the unjust enrichment

claims entirely because the parties’ relationship is governed by contract. Id. at *4. The Court

allowed only the contract claims concerning one student fee to proceed. Id. Harvard believes

that all of Plaintiffs’ claims should be dismissed based on the contract language at issue here, but

even if this Court were to grant the same relief as in Chong, the Complaint—and thus the scope

of discovery—would be substantially narrowed.

       In addition, the Chong Court did not have occasion to decide one issue Plaintiffs raise

here, namely, whether students who were aware that future semesters would be remote but

enrolled anyway can state a claim for breach of contract. As Harvard’s motion to dismiss

explains, the First Circuit’s decision in Squeri v. Mount Ida College squarely forecloses any

claim that Harvard must discount tuition for the Fall 2020 term (and any future term offered

remotely). See 954 F.3d 56, 72 (1st Cir. 2020); ECF No. 34 at 25-26.

       Harvard’s motion to dismiss therefore provides good cause for a limited stay of

discovery. Certainly, the grounds for dismissal “are not so insubstantial that discovery should be

commenced at this time.” New York v. Grand River Enters. Six Nations, Ltd., 2015 WL 686819,

at *3 (W.D.N.Y. Feb. 18, 2015); see also Barnes v. Cty. of Monroe, 2013 WL 5298574, at *1

(W.D.N.Y. Sept. 19, 2013) (staying discovery pending motion raising “substantial arguments in

favor of dismissal of many” of plaintiffs’ claims).




                                                  3
            Case 1:20-cv-10968-IT Document 40 Filed 10/14/20 Page 5 of 8



II.     The Equities Favor A Stay Of Reasonable Duration.

        Nor does the Opposition meaningfully dispute that the equities favor a stay of reasonable

duration. First, Harvard would be unduly burdened if it were required to expend resources

responding to discovery requests across all of its twelve schools that may be entirely or partially

unnecessary. See Nestor Colon Medina & Sucesores, Inc. v. Custodio, 964 F.2d 32, 39 (1st Cir.

1994) (“[I]t is only after stating a valid claim that a plaintiff can insist upon a right to

discovery.”); Steward Health Care Sys. LLC v. Southcoast Health Sys., Inc., 2016 WL

11004353, at *2 (D. Mass. June 15, 2016) (“[I]t makes little sense to force either side to go

through expensive discovery where all, or part, of the case may be dismissed.”); see also Yuhasz

v. Brush Wellman, Inc., 341 F.3d 559, 566 (6th Cir. 2003) (“The very purpose of Fed. R. Civ. P.

12(b)(6) is to enable defendants to challenge the legal sufficiency of complaints without

subjecting themselves to discovery.’” (quotation omitted)).

        Plaintiffs respond that Harvard’s motion is premature because Plaintiffs have not yet

served a discovery request. Opp’n at 4-6. This is disingenuous at best. Harvard is moving for a

stay now because Plaintiffs insisted that Harvard do so. In meet and confer conversations prior

to the upcoming Rule 16(f) scheduling conference, Harvard suggested that the parties agree to a

discovery schedule pegged to the date when its motion to dismiss is decided. Plaintiffs rejected

that proposal and strongly advocated for the parties to brief the issue of a stay rather than the

parties including their positions in the joint statement filed on October 8, 2020. The parties thus

agreed to a briefing schedule under which all the briefs related to this motion would be

completed in advance of the October 14, 2020 Rule 16(f) conference.

        Plaintiffs’ opposition also claims Harvard’s burden arising out of premature discovery in

this matter is speculative. But Plaintiffs do not need to serve requests for production for this

Court to conclude that discovery implicating twelve different schools, each with its own



                                                    4
           Case 1:20-cv-10968-IT Document 40 Filed 10/14/20 Page 6 of 8



databases and custodians, will be time-consuming, burdensome, and costly. Indeed, Plaintiffs’

own opposition admits that “the routine course” of discovery absent a stay will—at a

minimum—require Harvard to evaluate discovery across twelve schools, issue responses, lodge

objections, meet and confer regarding discovery requests, negotiate with opposing counsel

regarding discovery orders and agreements, meet and confer on discovery objections, and even

take and/or defend depositions.2 Id. at 5 & 7.

       Second, Plaintiffs fail to establish that they or any putative class members would be

prejudiced by a limited stay of discovery. While the exact duration of the stay depends on when

this Court resolves the motion to dismiss, courts routinely find that stays “limited to the time

required for the Court to decide [a] [pending dispositive] motion” are reasonable in duration.

See, e.g., Ellington Credit Fund, Ltd. v. Select Portfolio Servs., Inc., 2008 WL 11510668, at *2

(S.D.N.Y. June 12, 2008) (concluding that stay limited to time required for Court to decide

motions would not “substantially nor unduly delay the action” (quotation omitted)); see also

Dicenzo v. Mass. Dep’t of Corr., 2016 WL 158505, at *2 (D. Mass. Jan. 13, 2016) (stay

contemplating “relatively brief delay in Plaintiff’s receipt of discovery if Defendants’ dispositive

motions are denied” was reasonable in duration). Further, Plaintiffs’ generic concern about

witnesses’ memories is facially implausible—the events giving rise to this litigation began as

recently as March 2020, and in any event, a delay of a few months will be immaterial.

                                         CONCLUSION

       The Court should stay discovery pending resolution of Harvard’s motion to dismiss.


2
  Plaintiffs’ suggestion that any stay be limited to the actual production of documents does not
alleviate the burden Harvard will incur engaging in the “variety of events” leading up to
document production. Opp’n at 7. Moreover, even if the Court does not dismiss all of Plaintiffs’
claims, the Court’s ruling on the motion to dismiss will necessarily inform the parties’ written
discovery responses and objections, meet and confer positions, and approaches to depositions.
Thus, the equities favor a stay on all discovery, not just document production.



                                                 5
          Case 1:20-cv-10968-IT Document 40 Filed 10/14/20 Page 7 of 8



Dated: October 14, 2020                    Respectfully submitted,


                                           /s/ Victoria L. Steinberg
                                           Victoria L. Steinberg, BBO #666482
                                           vsteinberg@toddweld.com
                                           Rebecca M. O’Brien, BBO #693592
                                           robrien@toddweld.com
                                           TODD & WELD LLP
                                           One Federal Street
                                           Boston, MA 02110
                                           Telephone:      (617) 624-4714
                                           Facsimile:      (617) 624-4814

                                           Anton Metlitsky (pro hac vice)
                                           ametlitsky@omm.com
                                           Jennifer Sokoler (pro hac vice)
                                           jsokoler@omm.com
                                           O’MELVENY & MYERS LLP
                                           7 Times Square
                                           New York, NY 10036
                                           Telephone:    (212) 326-2000
                                           Facsimile:    (212) 326-2061

                                           Matthew Powers (pro hac vice)
                                           mpowers@omm.com
                                           O’MELVENY & MYERS LLP
                                           Two Embarcadero Center
                                           San Francisco, CA 94111
                                           Telephone:    (415) 984-8700
                                           Facsimile:    (415) 984-8701



                                           Attorneys for Defendant
                                           President and Fellows of Harvard College




                                       6
           Case 1:20-cv-10968-IT Document 40 Filed 10/14/20 Page 8 of 8



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on October 14,

2020.



                                                     /s/ Victoria L. Steinberg
                                                     Victoria L. Steinberg




                                                 7
